                  Case 1:19-cv-10571-VEC Document 16-1 Filed 03/24/20 Page 1 of 2
                                      United States Bankruptcy Court
                                       Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy
Code, entered on 03/05/2020 at 2:18 PM and filed on
03/05/2020.

400 WEST 23RD STREET RESTAURANT CORP.
400 West 23rd Street
New York, NY 10011
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-20-41379.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595,
Brooklyn, NY 11201-1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Robert A. Gavin, Jr.
                                                                          Clerk, U.S. Bankruptcy Court


                                             PACER Service Center
                                                Transaction Receipt
                                                  03/05/2020 14:18:11
Case 1:19-cv-10571-VEC Document 16-1 Filed 03/24/20 Page 2 of 2
       PACER          lfmorrison2007:2588979:0 Client Code:
       Login:
                                               Search         1-20-
       Description:   Notice of Filing
                                               Criteria:      41379
       Billable Pages: 1                       Cost:          0.10
